Citation Nr: 1002601	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-31 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated 10 
percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1951 to December 1952. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which granted the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and assigned a 10 percent disability rating. 

After the claim was last adjudicated in a September 2009 
supplemental statement of the case (SSOC), the Veteran 
submitted additional medical evidence in October 2009 without 
waiver of consideration by the agency of original 
jurisdiction (AOJ).  However, these records are not relevant 
to his current claim on appeal as they pertain to a skin 
disability.  Therefore, there is no prejudice to the Veteran 
for the board to proceed with his claim.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 2008 VA audiological examination shows an average 
pure tone threshold of 48.75 decibels bilaterally, with 
speech recognition ability of 66 percent in the right ear and 
70 percent in the left ear.

2.   The evidence does not show that the Veteran's service-
connected bilateral hearing loss is exceptional or unusual, 
so that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 10 percent rating for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for his service-
connected bilateral hearing loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection claims in a March 20, 
2008 letter from the RO. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "[r]elevant records 
from any Federal Agency.  This may include records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The Veteran was specifically notified in the March 2008 VCAA 
letter to describe or submit any additional evidence which he 
thought would support his claims, in compliance with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159(b).  See the March 2008 letter at page 2.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2009).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, elements (1), (2), and (3) are not at issue; 
the Veteran was advised as to elements (4) and (5) in the 
March 2008 letter.

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  However, 
relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
[Fast Letter 08-16; June 2, 2008], the Board finds that the 
Vazquez-Flores decision does not apply to the present case. 

This matter concerns an appeal from an initial rating 
decision and, accordingly, VA's VCAA notice obligations are 
fully satisfied once service connection has been granted.  
Id.  Any further notice and assistance requirements are 
covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as 
part of the appeals process, upon the filing of a timely 
notice of disagreement with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 28 
(2008) [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).  

The Board is aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the Veteran 
was provided with VCAA notice through the March 2008 letter, 
prior to the August 2008 rating decision.  Thus, there is no 
notice deficiency of the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the VA has obtained 
service treatment records and VA outpatient medical records.  
Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in June 2008.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate audiological examination, and rendered an 
appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that this examination is adequate for purposes of 
rendering a decision in the instant appeal. See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria - hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2009).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2009).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2009).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. See 38 C.F.R. § 4.86(b) 
(2009).

Analysis

Schedular rating

The recent relevant medical evidence of record is comprised 
of the June 2008 VA  audiological report. 


1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Avg.
Speech 
Discriminati
on
RIGHT
25
55
60
55
48.75 
dB
66 %
LEFT
35
50
50
60
48.75 
dB
70 %

The VA report shows that the Veteran's right ear manifests an 
average puretone threshold of 48.75 decibels, and speech 
discrimination of 66 percent.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the Veteran's right ear hearing loss to be 
Level V impairment.

The report also indicates that the Veteran's left ear 
manifests an average puretone threshold of 48.75 decibels, 
and speech discrimination of 70 percent.  Reference to 
38 C.F.R. § 4.85, Table VI, shows the Veteran's left ear 
hearing loss to be Level IV impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a right ear with Level V hearing loss and 
left ear with Level IV hearing loss, a 10 percent rating is 
assigned.  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss was 
properly assigned a 10 percent disability evaluation under 
Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
Veteran's hearing test does not show a result of 30 dB or 
less at 1000 Hz and 70 dB or more at 2000 Hz, as would be 
required for application of table VIa under 38 C.F.R. § 
4.86(b).  The Veteran also does not meet the criteria for 38 
C.F.R § 4.86(a).  Each of the four specified frequencies is 
not 55 dB or more in either ear.  Therefore, the rating under 
38 C.F.R. § 4.85 is the correct rating under the regulations 
for this Veteran.

In short, the medical evidence does not support a rating in 
excess of 10 percent for the Veteran's bilateral hearing loss 
under any pertinent criteria.

The Veteran has indicated that he has difficulty hearing 
conversations and difficulty communicating with others.  The 
Board has no reason to doubt that the Veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  See 38 C.F.R. § 3.385 
(2009).  As for the level of hearing loss, as explained above 
this must be determined by appropriate studies, and in this 
case the study performed indicates a 10 percent level of 
hearing loss.

In short, all of the objective medical evidence of record 
indicates that a 10 percent disability rating has been 
correctly assigned by the RO.  The Board, thus, finds that 
the Veteran's bilateral hearing loss was properly assigned a 
10 percent disability rating under Diagnostic Code 6100, and 
concludes that the preponderance of the evidence is against 
the Veteran's claim for a rating in excess of 10 percent for 
bilateral hearing loss.

Fenderson consideration

As was described in the Introduction, the Veteran's appeal 
stems from the initial assignment of a disability rating.  
The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
bilateral hearing has not changed appreciably since the 
Veteran filed his claim.  There appears to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating for hearing 
loss at any time during the appeal period.  

Therefore, the 10 percent disability rating was properly 
assigned for bilateral hearing loss during the entire period 
from the date of service connection, February 15, 2008.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                           
See also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.
  
The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  See Martinak, 21 
Vet. App. at 455.  The Court noted that unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether an 
extraschedular rating is warranted.  

The June 2008 VA examiner described the effects of hearing 
loss on occupational functioning and daily activities.  
Additionally, other evidence of record, specifically the 
Veteran's statements, adequately addresses this matter.  
Therefore, the Board finds that the evidence of record is 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b) (2009).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for service-connected 
bilateral hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
hearing loss with the established criteria found in the 
rating schedules for hearing loss shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate [which 
it manifestly is not], the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The Board has been unable to identify 
an exceptional or unusual disability picture, and neither has 
the Veteran.  

The Veteran has not been hospitalized for his service-
connected hearing loss disability.   

Additionally, there is no indication in the record that the 
Veteran's bilateral hearing loss causes any unusual 
employment impairment.  The June 2008 VA examiner noted that 
the Veteran reported difficulty communicating with others.  
In an October 2009 statement, the Veteran indicated that his 
quality of life is "strongly adversely impaired as the 
hearing loss interferes with many activity of daily living. . 
. It is hard to understand instructions . . . ."  However, 
there is nothing in the record to indicate that the Veteran's 
service-connected bilateral hearing loss causes impairment 
with employment over and above that which is contemplated in 
the currently assigned disability evaluation.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for an increased disability 
rating for the Veteran's service-connected hearing loss have 
not been met.  A preponderance of the evidence is against the 
Veteran's claim.  The benefits sought on appeal are therefore 
denied.


ORDER

An increased disability rating for service-connected 
bilateral hearing loss is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


